                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION


Daniel R. McClain,                           )
                                             )               C/A No. 0:18-cv-3081-MBS
             Petitioner,                     )
                                             )
v.                                           )
                                             )               OPINION AND ORDER
Warden, Turbeville Correctional Institution, )
                                             )
             Respondent.                     )
__________________________________________)

       Petitioner Daniel R. McClain is a prisoner in custody of the South Carolina Department

of Corrections who currently is housed at Turbeville Correctional Institution. On November 14,

2018, Petitioner filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter

was referred to United States Magistrate Judge Paige J. Gossett for pretrial handling. This matter

is now before the court for review of the Magistrate Judge’s Report and Recommendation and

several related orders.

                                        BACKGROUND

       In August 1999, Petitioner was indicted in Richland County for two counts of assault and

battery with intent to kill and, in April 2000, for possession of a firearm during the commission

of a violent crime. ECF No. 14-1. A jury convicted Petitioner of assault and battery with intent

to kill (“ABWIK”), assault and battery of a high and aggravated nature (“ABHAN”), and

possession of a firearm during the commission of a violent crime. ECF No. 14-2 at 315. The

circuit court sentenced Petitioner to a prison term of twenty years for ABWIK, a concurrent
prison term of ten years for ABHAN, and a consecutive prison term of five years for the

weapons charge. ECF No. 14-2 at 331-32.

        Petitioner timely appealed and was represented by an attorney from the South Carolina

Office of Appellate Defense, who filed an Anders brief on Petitioner’s behalf. ECF No. 14-3.

Petitioner filed a pro se response to the Anders brief. ECF No. 14-4. On February 14, 2002, the

South Carolina Court of Appeals dismissed Petitioner’s appeal. State v. McClain, Op. No. 2002-

UP-113 (S.C. Ct. App. Feb. 14, 2002); ECF No. 14-6. The remittitur was issued on March 19,

2002.

        On May 8, 2002, Petitioner filed a “Petition for Original Jurisdiction” with the South

Carolina Supreme Court. ECF No. 14-8. On June 12, 2002, the Supreme Court dismissed

Petitioner’s filing pursuant to Key v. Currie, 406 S.E.2d 356 (S.C. 1991). ECF No. 14-9.

Petitioner filed a motion for reconsideration, which the South Carolina Supreme Court denied by

order dated June 27, 2002. ECF No. 14-10.1

        Petitioner filed a pro se application for post-conviction relief (“PCR”) on February 18,

2003. McClain v. State of South Carolina, 2003-CP-40-0884; ECF No. 14-12. On June 2, 2005,

the PCR court held a hearing at which Petitioner was represented by counsel. On September 22,

2005, the court issued a written order dismissing the PCR application with prejudice for failure

to prosecute and noting that during the hearing, Petitioner had acted “loud, belligerent, and

completely uncooperative” and had “continued to loudly berate all around him, claiming he was




1
  Petitioner ultimately filed six requests for relief with the South Carolina Supreme Court, which
dismissed each one under Key v. Currie. ECF No. 14-11. In an order dated July 23, 2018, the
Court directed the Clerk “not to accept any further filings in [the] case,” and warned Petitioner
that “if he continues to make unwarranted requests under Rule 245, SCACR, this Court may
impose restrictions on future filings by him.” Id.
                                                 2
in too much pain from an injury to his toe to do anything until he was seen by a doctor.” ECF

No. 14-13 at 1.

       Petitioner filed the pending petition for writ of habeas corpus (“Petition”) on November

8, 2018, more than thirteen years after his PCR application was denied. In the Petition, he raises

the following issues: lack of jurisdiction in General Sessions Court; violations of due process and

equal protection; ineffective assistance of counsel; and allegations that officers of the court

engaged in prejudicial fraud, conspiracy, and slander. ECF No. 1. Approximately one month

after he filed the Petition, Petitioner filed a motion for recusal directed at Magistrate Judge

Gossett and the undersigned. ECF No. 9. Respondent filed a response in opposition, ECF No.

11, to which Petitioner filed a reply, ECF No. 13.

       On January 18, 2019, Respondent filed a motion for summary judgment and a return and

memorandum in support thereof. ECF Nos. 14, 15. The court issued an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) (“Roseboro”) directing Petitioner to file a

response within 31 days and warning that failure to do so could result in dismissal of the

Petition.2 ECF No. 16. Petitioner thereafter filed a “motion for court injunction,” ECF No. 18,

to which Respondent filed a response in opposition, ECF No. 20. Petitioner immediately filed a

“motion for court injunction, re-asserted,” ECF No. 21, which the court refers to as the second

motion for injunction, to which Respondent filed a response in opposition, ECF No. 31.

Meanwhile, the court’s Roseboro order was returned as undeliverable. ECF No. 19. The court

reissued the Roseboro order, ECF No. 22; however, the order was again returned as




2
  The court issues a Roseboro order in cases prosecuted by pro se litigants in which the opposing
party files a motion under Federal Rule of Civil Procedure 12 or 56. The order merely seeks to
explain the nature of such motions and inform the pro se party as to the deadline for filing a
response.
                                                  3
undeliverable, ECF No. 26. On March 25, 2019, Petitioner submitted a notice of change of

address, ECF No. 35, prompting the court to reissue the Roseboro order and other orders that had

been returned as undeliverable, ECF No. 38.

       On April 17, 2019, Petitioner filed objections to the Roseboro order, ECF No. 43, and a

motion for “emergency injunctive relief,” ECF No. 42, which the court refers to as the third

motion for injunction. On April 24, 2019, Petitioner filed a response to the motion for summary

judgment, ECF No. 44, and an “‘emergency’ affidavit by motion for special master and

investigation of SCDC,” ECF No. 45. Respondent filed a response to Petitioner’s objections to

the Roseboro order and a reply in support of its motion for summary judgment. ECF No. 46.

Respondent thereafter filed a response in opposition to the third motion for injunction, ECF No.

47, and a response in opposition to the motion for appointment of special master, ECF No. 49.

On May 31, 2019, Petitioner filed a reply in support of his third motion for injunction, ECF No.

53, a reply in support of his motion for appointment of special master, ECF No. 54, and a reply

in support of his objections to the Roseboro order, ECF No. 55.

       On June 19, 2019, the Magistrate Judge denied Petitioner’s motion for recusal as it

pertained to her. ECF No. 56. The same day, she issued a Report and Recommendation

recommending that the court grant the motion for summary judgment and deny Petitioner’s

motions for injunctive relief and for appointment of a special master. ECF No. 57. On July 1,

2019, Petitioner filed an objection to the order denying the motion for recusal, ECF No. 59, and

an objection to the Report and Recommendation, ECF No. 60.




                                                4
                                          DISCUSSION

I.     Motion to Recuse

       The court first addresses Petitioner’s motion that the undersigned recuse herself from this

matter. Petitioner exclaims he “has no faith in this court,” and that he “explicitly” requested in

the cover letter to his Petition, “do not forward this filing to [Magistrate Judge] Gossett and/or

[undersigned] . . . as they are already in contempt of court, which would lead to more conflict of

interests as injustice.” ECF No. 9 at 1. Petitioner refers specifically to a previous case over

which the undersigned presided as District Judge and Judge Gossett presided as Magistrate

Judge, McClain v. Fate, 0:15-cv-4516-MBS-PJG (D.S.C. Sept. 19, 2018). Petitioner asserts that

in the previous case, “[t]here were numerous contentions of fraud raised in which both judges in

question answered matters not within their authority which specifically challenged their

competence, ethics, and legality of procedures they both repeatedly undermined repeatedly

[sic].” ECF No. 9 at 1. He further asserts that the “failure of both judges to provide immediate

relief in particular to the ‘emergency’ medical situation was/is beyond reprehensible,” and that

the “failure to order injunctions and investigations into SCDC’s proven ‘crime in progress’ is

beyond extraordinary just cause to recuse both judges . . . .” Id.

       A judge shall disqualify herself in any proceeding in which her impartiality might

reasonably be questioned. 28 U.S.C. § 455(a). The standard is an objective one and asks

whether a person with knowledge of the relevant facts and circumstances might reasonably

question the judge’s impartiality. United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003).

A judge is disqualified from presiding over a case where she has a personal bias or prejudice

concerning a party. 28 U.S.C. § 455(b)(1). However, to warrant disqualification, the alleged

bias or prejudice “must stem from an extrajudicial source . . . other than what the judge learned



                                                  5
from [her] participation in the case.” United States v. Grinnell Corp., 384 U.S. 563, 583 (1966).

Indeed, “judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky v. United States, 510 U.S. 540, 545 n.1 (1994). Petitioner takes issue with the

court’s previous findings and rulings but cites to no extrajudicial source of bias or prejudice and,

therefore, has stated no reason for the undersigned to recuse. Petitioner’s motion, ECF No. 9, is

denied.

II.       Magistrate Judge’s Findings

          A.     Motion for Summary Judgment

          The Magistrate Judge reviewed the Petition pursuant to the rules governing § 2254

cases, 28 U.S.C. § 2254, the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

and other legal precedents, and found on her review of the record that the Petition is barred by

the applicable statute of limitations. Id. at 12.

          In reviewing the motion for summary judgment, the Magistrate Judge first addressed the

timeliness of the Petition. She noted specifically that the record reflects that Petitioner’s

conviction became final on March 1, 2002 and that the one-year statutory deadline set forth in

AEDPA expired March 1, 2003, “unless the period was at any time tolled for any properly filed

state PCR application.” Id. at 5-6. The Magistrate Judge noted that Petitioner filed his PCR

application on February 18, 2003, at which point “353 days of non-tolled time had accrued”

since the period of limitations had begun to run, and that the period of limitations was tolled

during the pendency of the PCR action. Id. at 6. The Magistrate Judge further noted that the

PCR court filed its order dismissing Petitioner’s application on September 23, 2005. Petitioner

did not appeal the order and, therefore, the order became final on October 23, 2005. Id.

According to the governing law, Petitioner then had until November 5, 2005 to file a timely



                                                    6
federal habeas corpus petition. He did not file the instant Petition until November 8, 2018,

approximately thirteen years later. Id. at 7.

       The Magistrate Judge then addressed Petitioner’s two arguments in response to

Respondent’s contention that the Petition is not timely. First, she noted that Petitioner appeared

to contend that his Petition for Original Jurisdiction filed with the South Carolina Supreme Court

was part of his direct appeal and that the Supreme Court erred in dismissing it pursuant to Key v.

Currie. ECF No. 44 at 4-5. The Magistrate Judge noted, and the record reflects, that Petitioner

did not file a petition for rehearing following the dismissal of his appeal by the South Carolina

Court of Appeals. Instead, approximately three months later, on May 8, 2002, he filed the

Petition for Original Jurisdiction with the South Carolina Supreme Court. As the Magistrate

Judge observed, “it is clear that the South Carolina Supreme Court did not interpret McClain’s

filing as a properly filed appeal, and thus McClain’s filing would not toll his statute of

limitations.” ECF No. 57 at 7. Moreover, she explained, “it does not appear from the record that

McClain’s pleading was filed within the time period permitted by Rule 221(a) of the South

Carolina Appellate Court Rules.” Id. at 7-8. She concluded, however, that the foregoing

notwithstanding, “the additional tolled time of approximately five months would not have

rendered McClain’s federal Petition—filed over twelve years after the expiration of the

limitations period—timely filed.” Id. at 8.

       Second, the Magistrate Judge considered Petitioner’s contention that he filed his PCR

application within one year of the date on which the South Carolina Supreme Court denied his

motion for reconsideration of the denial of his Petition for Original Jurisdiction. ECF No. 57 at

8. The Magistrate Judge explained that such an argument “fails to address the timeliness of

McClain’s federal habeas petition.” Id. (emphasis in original).



                                                  7
       Finally, the Magistrate Judge addressed Petitioner’s assertion that the South Carolina

Supreme Court thwarted his attempts to file an appeal: “on the date of the 2nd destruction of the

Notice of Revised Appeal . . . I was then convinced I had amassed as much evidence as I

possibly could, which I believe restarted the clock for a Federal Habeas Corpus filing.” Id.

(quoting ECF No. 44 at 7). The Magistrate Judge reviewed the law governing application of

equitable tolling and considered whether Petitioner, who is otherwise time-barred, had

demonstrated “(1) extraordinary circumstances, (2) beyond his control or external to his own

conduct, (3) that prevented him from filing on time.” Id. at 9 (citing Rouse v. Lee, 339 F.3d 238

(4th Cir. 2003); United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)). In concluding that

Petitioner had not made the necessary showing, the Magistrate Judge observed that “[t]he record

is clear that McClain waited approximately thirteen years after the conclusion of his PCR

proceedings to file his federal habeas petition.” She determined that Petitioner’s arguments that

“he filed his PCR application within one year,” and that “gathering evidence for his appeal

‘restarted the clock’” could not advance his cause, “as it is well recognized that ignorance of the

law does not warrant equitable tolling.” Id. Accordingly, the Magistrate Judge recommends

that the court grant the motion for summary judgment. Pursuant to Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005), the Magistrate Judge advised Petitioner of his right

to file an objection to the Report and Recommendation. Id. at 13.

       B.      Petitioner’s Motions

       The Magistrate Judge also recommends that the court deny Petitioner’s three motions for

an injunction and motion for appointment of special master. The Magistrate Judge first noted that

Petitioner’s requests for unspecified injunctive relief appear unrelated to the issues raised in his

Petition and are based rather on complaints regarding legal mail, access to grievance forms, and



                                                 8
the grievance system in general, and allegations regarding medical neglect, conditions of

confinement, slander, and defamation. ECF No. 57 at 10-11. The Magistrate Judge also found

that Petitioner failed to address much less establish the four elements necessary for an award of

injunctive relief: (1) a likelihood that he will succeed on the merits of his action; (2) a likelihood

he will suffer irreparable harm in the absence of preliminary relief; (3) that the balance of equities

tips in his favor; and (4) that an injunction is in the public interest. Id. at 11 (citing Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).           For these reasons, the Magistrate Judge

recommends that Petitioner’s three motions for injunctive relief be denied without prejudice to

Petitioner seeking such relief in separate lawsuits, should he so choose.

        With respect to the motion to appoint a special master, the Magistrate Judge agreed with

Respondent that such relief is not available to Petitioner. In so finding, she explained that Rule 53

of the Federal Rules of Civil Procedure, which permits the use of a master in certain civil cases,

“has no application to habeas corpus matters because statutes prescribe[] the practice to be used in

such proceedings.” ECF No. 57 at 11-12 (citing Holiday v. Johnston, 313 U.S. 342 (1961)).

        The court considers the Magistrate Judge’s recommendations in turn below.

III.    The Court’s Findings

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight and the responsibility for making a final determination remains with

the court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The court reviews de novo only those

portions of a magistrate judge’s report and recommendation to which specific objections are filed

and reviews those portions to which there are no objections—including those portions to which

only “general and conclusory” objections have been made—for clear error. Diamond v. Colonial

Life and Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198,



                                                   9
200 (4th Cir. 1983); Opriano v. Johnson, 687 F.2d 44, 77 (4th Cir. 1982). Additionally, the

court reviews for clear error a magistrate judge’s order on nondispositive motions. Fed. R. Civ.

P. 72(a).3 The court may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       Petitioner timely filed objections to the Roseboro order, ECF No. 43, to the order on the

motion to recuse as it pertained to the Magistrate Judge,4 ECF No. 59, and to the Report and

Recommendation, ECF No. 60. The Roseboro order and order on the motion to recuse are

nondispositive orders and therefore are subject to a clearly erroneous standard of review. The

Report and Recommendation is dispositive in nature and is therefore subject to a de novo standard

of review to the extent “it has been properly objected to.” Fed. R. Civ. P. 72(b)(3).

       The Petitioner does not raise objections specific to the analysis set forth in the Report and

Recommendation. Rather, Petitioner asserts that he “filed an appeal to the State Supreme Court

following direct appeal which was actually [his attorney’s] responsibility following his [attorney’s]

errors and the ct. of appeals [sic] blunder for not recognizing and ruling in favor of [his] pro se

amended reply brief.” ECF No. 60 at 2. Petitioner objects that the “Ct. of Appeals never directly

answered the merits of [his] motion to dismiss, or constitutional claims,” and the “State Supreme

Court . . . failed to directly answer the merits of [his] motion(s) and constitutional claim(s),” and,

therefore, “exhaustion could not have occurred.” Id. at 2-3. Finally, Petitioner objects that “not




3
  Rule 72 defines nondispositive motions as a motion “not dispositive of a party’s claim or
defense.”
4
  In his objections to the order on the motion to recuse, Petitioner asserts he has been “separated
from [his] legal files,” and “deprived access to law reference materials,” and that the court “has
never provided [him with] responses of court filings.” ECF No. 59 at 1. To the extent Petitioner
asserts he has been denied access to the courts, the docket reflects otherwise. However, should
Petitioner wish to pursue such a claim, he may file a separate lawsuit under the appropriate
statute.
                                                 10
only were there two PCR hearings (accepted as timely), both hearings were transparently

fraudulent by neither attorney acquiring [the] records, therefore, the inordinate delays also led to

a constitutional denial which was in fact later raised in the State Supreme Court . . . .” Id. at 3.

Petitioner’s objections are general and conclusory and, accordingly, the court reviews the Report

and Recommendation for clear error only.

       Upon review of the record the court finds that the Magistrate Judge did not err in the

instructions she gave in the Roseboro order or in declining to recuse herself. The court further

finds that the Magistrate Judge did not err in determining that the applicable statute of limitations

bars the Petition and that equitable tolling does not apply. Accordingly, the court concurs in the

recommendation of the Magistrate Judge, ECF No. 57, and incorporates the Report and

Recommendation herein by reference. The motion for summary judgment, ECF No. 15, is

granted. Petitioner’s petition for a writ of habeas corpus is denied and dismissed, with prejudice.

The motion for special master, ECF No. 45, is similarly denied. The motions for injunctive

relief, ECF Nos. 18, 21, 42, are denied without prejudice.

                             CERTIFICATE OF APPEALABILITY

       A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that any assessment of the constitutional claims

by the district court is debatable or wrong and that any dispositive procedural ruling by the

district court is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The court concludes that Movant has not made the

requisite showing.

       IT IS SO ORDERED.



                                                 11
                                  /s/Margaret B. Seymour
                                  Margaret B. Seymour
                                  Senior United States District Judge
Dated: August 5, 2019
Charleston, South Carolina




                             12
